In a proceeding, inter alia, to stay arbitration of a claim for uninsured motorist benefits, the appeal is from an order of the Supreme Court, Nassau County (McCarty, J.), dated May 3, 2001, which denied the motion of Liberty Mutual Insurance Company, in effect, for leave to reargue and renew a prior order of the same court (Adams, J.), dated December 18, 2000, which granted the petition and permanently stayed the arbitration.
Ordered that the appeal from so much of the order as denied that branch of the motion which was, in effect, for leave to reargue is dismissed, as no appeal lies from an order denying a motion for leave to reargue; and it is further,
Ordered that the order is affirmed insofar as reviewed; and it is further,
Ordered that the petitioner-respondent is awarded one bill of costs.
A motion for leave to renew should be denied unless the *382moving party offers a reasonable justification as to why the new facts were not submitted on the prior motion (see, CPLR 2221 [e]; Palmer v Toledo, 266 AD2d 268). The appellant failed to offer a reasonable justification for its failure to submit its newly-acquired evidence with its original opposition to the petition. Thus, that branch of the motion which was for leave to renew was properly denied (see, Home Sav. Bank v Watersedge Estates, 288 AD2d 266; Matter of Goetschius v Board of Educ. of Greenburgh Eleven Union Free School Dist., 281 AD2d 418). Santucci, J.P., Goldstein, Luciano, Schmidt and Crane, JJ., concur.